         Case 3:20-mj-01417-JLB Document 1 Filed 04/17/20 PageID.1 Page 1 of 5




 1
                          UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                          Case No.:   20-mj-1417
 5                                Plaintiff,
                                                         COMPLAINT FOR VIOLATION OF
 6
            v.
 7                                                       18 U.S.C. § 545
                                                         Smuggling Goods Into the United States
 8    Huber ORTIZ-Herrera,                               (Felony)
 9                              Defendant.
10
11
12 The undersigned complainant being duly sworn states:
13
14                                             COUNT 1

15         On or about April 4, 2020, within the Southern District of California, defendant
16
     Huber ORTIZ-Herrera did knowingly and willfully, with the intent to defraud the
17
18 United States, attempt to smuggle and clandestinely introduce into the United States,
19 merchandise, which should have been invoiced, to wit: Mexican pesticides and
20
   fertilizers, that is, five 1-liter bottles of “Furadan” and twelve 1-liter bottles of
21
22 “Bayfolan,” respectively, in violation of Title 18, United States Code, Section 545.
23 //
24 //
25
26
27
28
       Case 3:20-mj-01417-JLB Document 1 Filed 04/17/20 PageID.2 Page 2 of 5




          The complainant states that this complaint is based on the attached Statement
 1
 2 of Facts incorporated herein by reference.
 3
 4
                                                ___________________________
 5                                              Michael Lesley, Special Agent
 6                                              Homeland Security Investigations
 7
   SWORN AND ATTESTED TO UNDER OATH BY TELEPHONE, IN
 8
   ACCORDANCE WITH FEDERAL RULE OF CRIMINAL PROCEDURE 4.1
 9 ON APRIL ___,
             17 2020.
10
                                 ___________________________
11                               HON. JILL L. BURKHARDT
12                               U.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
        Case 3:20-mj-01417-JLB Document 1 Filed 04/17/20 PageID.3 Page 3 of 5




1
     United States of America
            v.
2    Huber ORTIZ Herrera
3                          PROBABLE CAUSE STATEMENT
4
           I, Special Agent Michael Lesley, declare under penalty of perjury, the
5
     following is true and correct:
6

7          At approximately 10:13 p.m. on April 4, 2020, Huber ORTIZ Herrera entered
8
     the United States at the Otay Mesa Port of Entry as the driver and sole occupant of a
9

10   gray Toyota Tacoma bearing California license plates. U.S. Customs and Border
11
     Protection (CBP) Officer Welch asked ORTIZ where he was going, and ORTIZ
12
     responded he was going to Temecula, California. CBP Officer Welch then asked
13

14   ORTIZ if he had anything to declare, and ORTIZ responded in Spanish that he was
15
     declaring clothes. CBP Officer Welch looked in the bed of the truck and observed a
16

17
     sealed white box with green lettering. CBP Officer Welch asked ORTIZ what was in

18   the box, and ORTIZ replied that it was for his tomatoes. Upon opening the box, CBP
19
     Officer Welch observed what he believed to be pesticides, and referred the vehicle to
20

21   Secondary for further inspection.
22
           At approximately 10:30 p.m. on April 4, 2020, CBP Officer Bryan-Fiamengo
23

24
     inspected the vehicle in the secondary inspection area and located the white box in

25   the bed of the truck and a plastic bag on the back seat containing bottles of pesticides.
26
     Altogether, there were five one-liter bottles of the Mexican pesticide “Furadan” in the
27

28   bag and twelve one-liter bottle of the Mexican fertilizer “Bayfolan” in the white

                                              Page 1
        Case 3:20-mj-01417-JLB Document 1 Filed 04/17/20 PageID.4 Page 4 of 5




1
     cardboard box. In addition, inspectors located a receipt for the purchase of the box of

2    Bayfolan earlier that day at a store called “Quimical” in Tijuana.
3
           According to the label, Furadan contains the active ingredient carbofuran.
4

5    U.S. Environmental Protection Agency (EPA) special agents advised that in the
6
     United States, carbofuran is a cancelled pesticide in the United States because it is
7

8
     lethal if inhaled or swallowed, harmful if absorbed through the skin, highly toxic to

9    honey bees, highly toxic to birds, highly toxic to mammals, very highly toxic to
10
     freshwater and estuarine/marine fish and invertebrates, can leach into groundwater
11

12   and enter surface water as runoff, and poses a risk to drinking water especially for
13
     children.
14
           Federal law prohibits the distribution and sale of canceled or unregistered
15

16   pesticides. 7 U.S.C. §136j(a)(1)(A). Only pesticides registered with the EPA may
17
     be imported or sold in the United States. 7 U.S.C. §136o(c). All pesticides
18

19   intended for use in the United States must bear their EPA registration number on
20
     their labels, preceded by the phrase “EPA Registration No.” or “EPA Reg. No.” 40
21
     C.F.R. §156.10(e). In addition, all required information on a label must appear in
22

23   the English language. 40 C.F.R. §156.10(a)(3). The containers of pesticides found
24
     with ORTIZ were labeled only in Spanish and bore no EPA registration numbers.
25

26

27

28


                                             Page 2
        Case 3:20-mj-01417-JLB Document 1 Filed 04/17/20 PageID.5 Page 5 of 5




1
           The lawful importation of pesticides into the United States requires a Notice

2    of Arrival to be provided to U.S. Customs, pursuant to 19 CFR 12.112. ORTIZ
3
     provided no such Notice of Arrival for the pesticides in this case.
4

5          On April 4, 2020, agents gave ORTIZ a Notice to Appear, requiring him to
6
     appear in San Diego before the duty magistrate at 2:00 p.m. on June 18, 2020, to
7

8
     answer to this charge.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             Page 3
